Mr. Chief Justice Hernández
delivered tbe opinion of tbe court.
On September 16,1919, Cristino Sánchez Mercado brought proceedings in the District Court of Arecibo petitioning that be and bis legitimate brothers and sisters Andrea, Eustaquio, Felipe 2nd and Juan Sánchez Mercado be designated as the sole and universal heirs of their deceased brother, Felipe Sánchez Mercado, alleging that Felipe Sánchez Mercado died intestate on the 29th of July, 1919, leaving as his sole heirs his said brothers and sisters.
The petitioner introduced in evidence a certificate from the civil registry showing the death of Felipe Sánchez Mercado, the marriage certificate of Tomás Sánchez and Ignacia Mercado and five baptismal certificates of Cristino, Andrea, Eustaquio, Felipe 2nd and Juan Sánchez Mercado, all legitimate children of Tomás Sánchez and Ignacia Mercado. Also witnesses Juan Bodríguez and Victoriano Buiz testified that Felipe Sánchez Mercado had died leaving as his heirs his five brothers and sisters Cristino, Andrea, Eustaquio, Felipe 2nd and Juan Sánchez Mercado, and that they (the witnesses) had known their parents, Felipe Sánchez and Igna-cia Mercado.
*130On September 24, 1919, the Oonrt of Arecibo denied the declaration of heirship petitioned for on the ground that in a case of intestate inheritance and succession the relative nearest in degree excludes the more remote, the right of succession accruing first to the direct descendants; next, to the ascendants; next, to the acknowledged natural children, and, in the absence of such persons, to the collateral relatives, among them, in the first place, the brothers and sisters, citing sections 895, 904, 909, 912, as amended by the Act of March 9, 1911, and 914 of the Civil Code, whereas neither the petition sets up nor has it been proved by any kind of evidence that Felipe Sánchez Mercado at the time of his death had no legitimate or natural children, or that Tomás Sánchez and Ignacia Mercado, parents of the deceased, and his other ascendants were dead.
Cristino Sánchez appealed to this court from that decision and alleges that the district court erred because it is expressly alleged in the petition that' the deceased Felipe Sánchez Mercado at the time of his death left as his sole heirs his legitimate brothers and sisters, which allegation implies the averment that he left no ascendants or descendants, or any other heirs except his legitimate brothers and sisters, and the evidence is more than sufficient to prove that they are. his sole heirs.
The Court of Arecibo did not commit the error assigned. The allegation that Cristino, Andrea, Eustaquio, Felipe 2nd and Juan Sánchez Mercado, as the legitimate brothers and sisters of Felipe Sánchez Mercado, were his sole intestate heirs is a conclusion of law and the petitioner should have set up in his petition facts whereby the court could arrive at that conclusion. These facts were that Felipe Sánchez Mercado had died intestate and unmarried; that his ascendants had predeceased him; that he left no natural children, and that his nearest relatives are his legitimate brothers and sisters named in the petition. These" facts being proved, the court would have reached the conclusion of law that the legitimate *131brothers and sisters of Felipe Sánchez Mercado were his sole and universal intestate heirs. As there was no snch proof, it can not he held that the evidence supplied the deficiency of the allegations of the original petition.
The decision appealed from must he

'Affirmed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.